Citation Nr: 0944496	
Decision Date: 11/23/09    Archive Date: 12/04/09

DOCKET NO.  07-20 959A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for dilated cardiomyopathy, 
claimed as due to in-service anthrax vaccinations.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1997 to October 
1997 and from September 1998 to March 1999, with additional 
unverified periods of service, including subsequent periods 
of active duty for training and inactive duty training.   

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.

In October 2009, the Veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  A transcript of 
this hearing was prepared and associated with the claims 
file.

The record reflects that the Veteran submitted additional 
evidence to the Board accompanied by a waiver of initial 
review by the agency of original jurisdiction.  See 38 C.F.R. 
§ 20.1304.


FINDING OF FACT

The Veteran did not exhibit dilated cardiomyopathy in service 
or within one year of separation from his active duty 
service, and dilated cardiomyopathy is not otherwise shown to 
be etiologically related to any incident, disease, or 
exposure during the Veteran's active service.


CONCLUSION OF LAW

The Veteran's dilated cardiomyopathy is not due to disease or 
injury that was incurred in or aggravated by service; nor may 
dilated cardiomyopathy be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law 
No. 106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code, concerning the notice and assistance to be afforded to 
claimants in substantiating their claims.  VCAA § 3(a), 114 
Stat. 2096, 2096-97 (2000) (now codified as amended at 38 
U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2009)).  In 
addition, VA published regulations, which were created for 
the purpose of implementing many of the provisions of VCAA.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified, in 
pertinent part, at 38 C.F.R. § 3.159 (2009)). 
 
The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate a 
claim, as well as the evidence VA will attempt to obtain and 
which evidence the veteran is responsible for providing.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Such notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction.  Id; see also 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The VCAA 
notice requirements, however, may be satisfied if any errors 
in the timing or content of such notice are not prejudicial 
to the claimant.  See Dingess, supra; Pelegrini, supra. 

The Board finds that the notification requirements of VCAA 
have been satisfied in this case.  In this regard, the Board 
notes a March 2006 evidentiary development letter in which 
the RO advised the appellant of the evidence needed to 
substantiate his service connection claim.  The appellant was 
advised in this letter of his and VA's responsibilities under 
VCAA, to include what evidence should be provided by him and 
what evidence should be provided by VA.  This notice further 
advised the Veteran as to the type of evidence needed to 
substantiate both the disability rating and effective date 
elements of his claim, pursuant to the Court's holding in 
Dingess, supra.  

The Board further finds that the duty to assist requirements 
of VCAA have also been satisfied in this case.  38 U.S.C.A. 
§§ 5103 and 5103A.  Specifically, the Board finds that all 
obtainable evidence identified by the Veteran relative to the 
issue on appeal has been obtained and associated with the 
claims folder.  In particular, the Board notes that the RO 
obtained the Veteran's service treatment records and 
available private treatment records.  

The Board notes that the Veteran had originally submitted two 
copies of VA Form 21-4142, Authorization and Consent to 
Release Information to the Department of Veterans Affairs 
(VA), for one private hospital and one private health care 
provider that the Veteran has asserted treated him for a 
heart condition in 2000.  However, the signatures on these 
forms were more than 60 days old and were determined to have 
expired.  The March 2006 VCAA letter notified the Veteran of 
this development and requested that he submit another VA Form 
21-4142 for each of the facilities at issue.  Four such forms 
were enclosed with the VCAA letter.  The Veteran was also 
notified that he could obtain these records and submit them 
himself.  Unfortunately, the Veteran did not return these 
forms.  While information contained in the private medical 
records may have been helpful to the Veteran's claim, VA was 
not authorized to request these records.  The Board finds 
that VA fulfilled its duty to notify the Veteran of the steps 
that were necessary in order to obtain these records, and 
fulfilled its duty to assist the Veteran by requesting any 
private medical records that were identified by the Veteran 
and which it was authorized to obtain.

The RO also arranged for the Veteran to undergo a VA 
examination in August 2006, and etiology opinions were 
obtained in September 2006 and October 2006.  The Board finds 
that these reports are considered adequate for the purpose of 
determining entitlement to service connection.  They reflect 
that the August 2006 examiner personally examined the 
Veteran, while both VA physicians reviewed the claims folder, 
including the Veteran's service treatment records.  Both 
physicians conducted independent research on the question of 
whether a link has been found between cardiomyopathy and 
anthrax vaccinations.  As will be discussed below, the 
physicians also explained the rationale behind their 
conclusions through citation to medical principles and the 
facts of the Veteran's case.  For these reasons, the Board 
concludes that the VA examination report and opinions in this 
case provide an adequate basis for a decision.

The evidence of record provides sufficient information to 
adequately evaluate the claim.  Therefore, no further 
assistance to the Veteran with the development of evidence is 
required, nor is there notice delay or deficiency resulting 
in any prejudice to the Veteran.  38 U.S.C.A. § 5103A(a)(2); 
38 C.F.R. § 3.159(d); see Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).

II.  Service Connection

The Veteran has claimed entitlement to service connection for 
dilated cardiomyopathy which he essentially claims was 
incurred as a result of anthrax vaccinations he received 
during service

In general, applicable laws and regulations state that 
service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.  That a condition or injury occurred in service alone 
is not enough; there must be disability resulting from that 
condition or injury.  See Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992); Brammer v. Derwinski, 3 Vet. App. 223 
(1992).

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection may also be granted for chronic 
disabilities, such as cardiovascular-renal disease, if such 
is shown to have been manifested to a compensable degree 
within one year after the veteran was separated from service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.

Active military, naval, or air service includes any period of 
active duty for training during which the individual 
concerned was disabled or died from a disease or injury 
incurred in or aggravated in line of duty, or any period of 
inactive duty training during which the individual concerned 
was disabled or died from injury incurred in or aggravated in 
line of duty.  38 U.S.C.A. § 101(21-24) (West 2002); 38 
C.F.R. § 3.6 (2009).  

It follows from this that service connection may be granted 
for disability resulting from disease or injury incurred or 
aggravated while performing active duty for training, or from 
injury incurred or aggravated while performing inactive duty 
training.  38 U.S.C.A. §§ 101, 106, 1110, 1131.  Presumptive 
periods, however, do not apply to active duty for training or 
inactive duty training. Biggins v. Derwinski, 1 Vet. App. 
474, 477-78 (1991).  Therefore, favorable application of 38 
C.F.R. §§ 3.307, 3.309 (presumption of service incurrence), 
3.306 (presumption of aggravation), and 38 U.S.C.A. §§ 1111, 
1131 (presumption of soundness) regarding the appellant's 
periods of active duty for training and inactive duty 
training is not available.  Thus, with respect to his periods 
of active duty for training and inactive duty training, the 
evidentiary burden is on the appellant to show that he became 
disabled from an injury (or a disease in the case of active 
duty for training service) that was incurred in the line of 
duty.

If evidence establishes that an individual suffers from a 
disabling condition as a result of administration of an 
anthrax vaccination during either active duty for training or 
inactive duty training, the individual may be considered 
disabled by an 'injury' incurred during such training as the 
term is used in 38 U.S.C. § 101 (24).  Consequently, such an 
individual may be found to have incurred a disability in 
active military, naval, or air service for purposes of 
disability compensation under 38 U.S.C. § 1110 or 1131 
regardless of whether he was on active duty, active duty for 
training, or inactive duty training when he received the 
anthrax vaccinations.  VAOPGPREC 4-2002.  

As a preliminary matter, the Board notes that these 
vaccinations were administered following the Veteran's March 
1999 separation from his last period of active duty.  The 
Veteran has not contended that he incurred the dilated 
cardiomyopathy as a result of any injury or disease incurred 
during active duty service, and his service treatment records 
contain no indication that he ever complained of or was 
treated for any pertinent symptoms that are associated with 
the disability at issue.  Nor does documentation of any such 
symptoms exist during the one year presumptive period 
following his March 1999 separation from active duty.  Of 
particular note are the June 1999 Army Reserve enlistment 
examination and medical history reports.  The examination 
report notes that the Veteran's heart was clinically normal, 
and the EKG that was administered shortly thereafter was 
noted to be within normal limits.  The Veteran reported no 
history of or current heart trouble or murmur on the medical 
history record.  

In terms of evidence of a heart disability following the 
presumptive period, the Veteran denied having a heart 
condition on a January 2001 dental patient medical history 
form, and he did not report excessive fatigue or other 
pertinent symptomatology.

The earliest contemporaneous evidence of record reflecting a 
heart disability appears in an August 2001 letter from the 
Department of Defense advising the Veteran that he had been 
found medically disqualified from entry into the United 
States Armed Forces.  It specifically states that "The 
reason for your medical disqualification is abnormal ekg and 
defective hearing."  

The Veteran testified at his October 2009 Board hearing that 
he began having problems with his heart about a year or a 
year and a half following the vaccinations.  He reported that 
he was full of energy prior to receiving the vaccinations, 
but that "after I received the shot and we went to Korea and 
came back it was like somebody just sucked the energy right 
out of me."  He later calculated that these symptoms began 
approximately six months following the vaccinations.  He 
further stated that "It was ... about a year later I ended up 
with two congestive heart failures in one day."  

This timeline would place the earliest symptoms of fatigue 
that the Veteran associates with his cardiac disability in 
May 2000, and would place his earliest symptoms of cardiac 
disability in mid-2001.  Both of these dates are outside of 
the one-year presumptive period following his March 1999 
separation from active duty service.  The Board further notes 
that complaints of fatigue or symptoms associated with 
cardiomyopathy do not appear in the Veteran's service 
treatment records or available private medical records that 
fall within the presumptive period.

In short, neither the Veteran's personal testimony nor his 
service treatment records demonstrate that he experienced 
symptoms associated with his dilated cardiomyopathy during 
his active duty service or within the one-year presumptive 
period following his separation therefrom.

Rather, as noted above, the Veteran essentially contends that 
his dilated cardiomyopathy resulted from anthrax vaccinations 
he received in service.  
The Veteran's service treatment records document that he 
received the anthrax vaccinations in question in November 
1999 and December 1999.  

There are two pertinent etiology opinions of record 
addressing the question of whether there is a link between 
anthrax vaccinations the Veteran received in service and his 
cardiomyopathy.  The first of these was a September 2006 
opinion that was rendered by a cardiologist who had examined 
the Veteran and authored an examination report in August 
2006.  The August 2006 examination report notes the Veteran's 
pertinent personal and family medical history and gives a 
diagnosis of dilated cardiomyopathy, non-ischemic.  The 
examiner noted no significant coronary artery disease or 
valvular heart disease to account for decreased left 
ventricular function.  He stated that the documented and 
historical evidence of systemic hypertension did not seem to 
be of sufficient severity to explain the cardiomyopathy.  He 
noted there was no history of significant alcohol use to 
implicate that toxin and that there was no family history to 
suggest an inherited metabolic cardiomyopathy.  He concluded 
that the three remaining possibilities were post-infectious, 
likely viral; idiopathic; or "perhaps related to 
inflammation related to immunizations, possibly anthrax."  
He noted there was no definite evidence to implicate post-
viral cardiomyopathy.  The examiner concluded that "Further 
evaluation of the medical literature is needed for the author 
to evaluate if anthrax immunization is a rare, but plausible, 
cause of non-ischemic dilated cardiomyopathy."

This VA cardiologist authored an etiology opinion in 
September 2006.  He noted that there were no medical 
publications in PubMed (National Library of Medicine) of 
congestive heart failure/cardiomyopathy associated with the 
anthrax vaccination.  However, he noted there has been at 
least one case of cardiomyopathy reported to the Vaccine 
Adverse Events Reporting database, such that cardiomyopathy 
is listed on the package insert for the anthrax vaccine.  

The examiner discussed a rare occurrence of acute myocarditis 
that has been reported to be associated with smallpox 
vaccination, but noted that the Veteran's vaccination records 
showed no evidence that he had received a smallpox 
vaccination associated with his military service.  

The examiner noted that the Veteran had no other identifiable 
risk factors for dilated cardiomyopathy, such as coronary 
artery disease, myocardial infarction, history of substantial 
ethanol or other substance abuse, hypertension preceding 
onset of cardiomyopathy, severe viral illness syndrome, 
family history of cardiomyopathy, or chronic tachycardia.  
Therefore, the examiner concluded that the Veteran had 
idiopathic dilated cardiomyopathy.  However, the examiner 
further concluded that "Given his history of anthrax 
vaccination and the at least isolated report of 
cardiomyopathy associated with the vaccine, it is at least as 
likely as not that his cardiomyopathy is related to the 
anthrax vaccination that he recieved [sic] as part of his 
military service."  

An October 2006 opinion from a VA endocrinologist notes the 
September 2006 findings with respect to the PubMed research 
and the warning placed on the anthrax vaccine package 
inserts.  She further noted that a report in the world 
medical literature, or a report of one case reported to the 
Food and Drug Administration (FDA), is not evidence of a 
causal relationship.  She explained that these are just 
reports, the purpose of which is to inform other medical 
professionals about an interesting observation which may or 
may not have clinical significance for other patients.  She 
further observed that "Manufacturers of any pharmaceutical 
product approved by the FDA are required to include ANY event 
reported as associated with the use of the pharmaceutical 
product in the package insert.  That does not mean it is 
statistically significant or has been validated in any way."  
She concluded that it is not as likely as not that the 
Veteran's dilated cardiomyopathy is related to any vaccine, 
including anthrax, as "There is no epidemiologic evidence in 
the world medical literature to support the supposition that 
anthrax vaccine has any negative effects on myocardial 
function."

The probative value of medical opinion evidence is based on 
the medical expert's personal examination of the patient, his 
of her knowledge and skill in analyzing the data, and his or 
her medical conclusion.  As is true with any piece of 
evidence, the credibility and weight to be attached to these 
opinions are within the province of the adjudicator.  
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Whether 
a physician provides a basis for his or her medical opinion 
goes to the weight or credibility of the evidence in the 
adjudication of the merits.  See Hernandez-Toyens v. West, 11 
Vet. App. 379, 382 (1998).  Other factors for assessing the 
probative value of a medical opinion are the physician's 
access to the claims folder and the thoroughness and detail 
of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 
(2000).  

Both physicians in the case at hand are professionally 
qualified to render the requested opinion.  While only the 
cardiologist was able to personally examine the Veteran, the 
Board observes that the resolution of this claim does not 
appear to turn on any dispute as to the nature or severity of 
his current disability.  Rather, resolution turns entirely on 
the etiology of his current disability, and the examiners' 
dispute as to the likelihood of a relationship between 
anthrax vaccinations and cardiomyopathy.  

In addition to the essential facts that the Veteran was given 
anthrax vaccinations in service and currently has dilated 
cardiomyopathy, both examiners agreed that (1) "There are no 
medical publications in PubMed (National Library of Medicine) 
of congestive heart failure/cardiomyopathy associated with 
the anthrax vaccination," and (2) "there has been at least 
one case of cardiomyopathy reported to the Vaccine Adverse 
Events Reporting database, such that cardiomyopathy is listed 
on the package insert for the anthrax vaccine."

The VA cardiologist whose opinion has been cited in support 
of the Veteran's claim essentially concludes both that the 
Veteran's dilated cardiomyopathy was idiopathic and that it 
is at least as likely as not related to the anthrax 
vaccination that he received in service.  The reasoning 
behind the latter conclusion is that there is "at least [an] 
isolated report of cardiomyopathy associated with the 
[anthrax] vaccine."

The VA endocrinologist's opinion, on the other hand, finds 
there is not at least as likely as not a relationship between 
the Veteran's dilated cardiomyopathy and his in-service 
anthrax vaccinations.  She supports this conclusion by citing 
the following rationale: (1) a report in the world medical 
literature, or a report of one case reported to the FDA, is 
not evidence of a causal relationship, as the purpose of such 
reports is to inform other medical professionals about an 
interesting observation which may or may not have clinical 
significance for other patients; (2) the inclusion of a 
particular warning on an insert package does not make it 
statistically significant or valid, as manufacturers are 
required to list any event that has been reported as 
associated with the use of a pharmaceutical product that is 
approved by the FDA; and (3) there is no epidemiologic 
evidence in the world medical literature to support the 
supposition that anthrax vaccine has any negative effects on 
myocardial function.

The Board finds the rationale that is cited by the VA 
endocrinologist in the October 2006 opinion to be far more 
probative and persuasive than that of the VA cardiologist.  
The Board notes that there is no particular disagreement 
between the facts as accepted by the two physicians.  The 
difference lies in the significance they place on the 
isolated report in the Vaccine Adverse Events Reporting 
database, and the warning on insert packaging.  As explained 
by the VA endocrinologist, the purpose of such reports on the 
database is to inform other medical professionals about an 
interesting observation which may or may not have clinical 
significance for other patients.  Furthermore, the 
endocrinologist also explained that the inclusion of a 
particular warning on an insert package does not make it 
statistically significant or valid, as manufacturers are 
required to list any event that has been reported as 
associated with the use of a pharmaceutical product that is 
approved by the FDA.  The endocrinologist provided well-
reasoned and supported justification for finding that the 
existing medical literature supports the conclusion that the 
Veteran's dilated cardiomyopathy is less likely than not 
associated with the anthrax vaccinations.  Significantly, the 
VA cardiologist acknowledged that he could find no evidence 
of a link in the medical literature.  Thus, in light of her 
thorough and persuasive rationale, the Board places more 
probative weight on the opinion of the endocrinologist.

Turning to the remaining evidence of record, the Board 
further notes that a January 2006 private emergency 
department report notes that the Veteran has a "history of 
underlying cardiomyopathy as a result of anthrax vaccination 
in 2001.  The patient states it affected his heart, and his 
heart is 25% weak."  That nexus statement, however, appears 
to essentially be a transcription of the appellant's own 
report, and does not amount to competent medical evidence 
indicating a relationship between his dilated cardiomyopathy 
and the in-service anthrax vaccinations.  See LeShore v. 
Brown, 8 Vet. App. 406, 409 (1995) (the mere transcription of 
a claimant's statements regarding medical history does not 
transform the information into competent medical evidence 
merely because the transcriber happens to be a medical 
professional).

Finally, the Veteran has submitted an article entitled 
"Mystery Deaths Fuel Vaccine Anxieties" and a copy of a 
doctor's testimony before Congress concerning the Department 
of Defense's anthrax immunization program.  The first of 
these articles speculates as to the relationship between the 
deaths of servicemembers and the smallpox and anthrax 
vaccinations they received in service.  The Congressional 
testimony pertains to concerns about the safety and efficacy 
of anthrax vaccinations.  

With respect to the articles submitted by the appellant, the 
Board acknowledges that medical treatise evidence can, in 
some circumstances, constitute competent medical evidence.  
See Wallin v. West, 11 Vet. App. 509, 514 (1998); see also 38 
C.F.R. § 3.159(a)(1) (competent medical evidence may include 
statements contained in authoritative writings such as 
medical and scientific articles and research reports and 
analyses).  However, the Court has held that medical evidence 
that is too speculative, general or inconclusive in nature 
cannot support a claim.  See Obert v. Brown, 5 Vet. App. 30, 
33 (1993); Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); 
Libertine v. Brown, 9 Vet. App. 521, 523 (1996).

In this instance, the Board finds the treatise evidence to be 
too general and off topic to be of any probative value.  The 
first of the articles speculates as to a relationship between 
anthrax and smallpox vaccinations and pneumonia.  While this 
article does make reference to "Others [who] have been 
diagnosed with lupus and heart problems," its focus is on 
asserting a relationship between anthrax and smallpox 
vaccinations and pneumonia and other respiratory diseases.  
Even assuming the accuracy of the article, a general, 
anecdotal discussion of deadly effects of vaccinations is too 
general in comparison to the reasoned opinion of a medical 
professional who has reviewed the available medical 
literature and found no demonstrated relationship between 
anthrax vaccinations and cardiomyopathy.  

The Board also finds the Congressional testimony that was 
submitted by the Veteran is not probative to the question at 
hand because, while it acknowledges safety concerns over 
anthrax vaccinations, it does not actually assert a link 
between anthrax vaccinations and cardiomyopathy.  Rather, the 
safety concerns cited in this testimony encompass local 
reactions, such as edema, and systemic reactions of any 
magnitude from mild to severe.  This testimony only presents 
general concerns and draws no conclusions about the long-term 
safety of the anthrax vaccinations.  As with the article 
discussed above, the Board finds that this testimony is far 
less probative than the specific conclusion that was research 
by the VA endocrinologist.

The Board therefore finds that neither the January 2006 
private medical record nor the literature submitted by the 
Veteran provides probative, competent evidence in support of 
his claim.

The Veteran has not identified any other injury received in 
the line of duty during inactive duty training (or any 
disease that was contracted in the line of duty during active 
duty for training) that would form a basis for granting 
direct service connection.  

As to the Veteran's own lay assertion, the Board cognizant 
that there are instances in which lay testimony can serve to 
establish an association between service and the claimed 
disability for the purpose of establishing service 
connection.  For example, a lay person may be competent to 
offer testimony on certain medical matters, such as 
describing symptoms observable to the naked eye, or even 
diagnosing simple conditions such as a dislocated shoulder, 
and their lay testimony as to a continuity of symptomatology 
can serve to establish a relationship between the claimed 
disability and service.  However, as discussed above, the 
Veteran has not reported the onset of symptoms until at least 
six months following administration of the vaccine, and the 
Board finds, as a lay person, he is not otherwise competent 
to offer an opinion on a matter clearly requiring medical 
expertise, such as linking cardiomyopathy to the anthrax 
vaccine.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) 
(explaining in footnote 4 that a veteran is competent to 
provide a diagnosis of a simple condition such as a broken 
leg, but not competent to provide evidence as to more complex 
medical questions).

In short, the Board finds that the preponderance of the 
evidence is against granting service connection for dilated 
cardiomyopathy, on either a direct or a presumptive basis.  
The Board has considered the doctrine of reasonable doubt; 
however, as the preponderance of the evidence is against the 
appellant's claim, the doctrine is not for application.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, 
the claim must be denied.






ORDER

Entitlement to service connection for dilated cardiomyopathy, 
claimed as due to in-service anthrax vaccinations, is denied.  




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


